Case 2:20-cv-12070-LVP-RSW ECF No. 16 filed 09/08/20          PageID.508    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TANYA SINGH DIXIT,

             Plaintiff,
                                                      Case No. 20-cv-12070
v.                                                    Honorable Linda V. Parker

AKASH DIXIT.

          Defendant.
________________________________/

         OPINION AND ORDER DENYING MOTION TO AMEND
                  UNDER FRCP 59(e) (ECF NO. 11)

      On August 3, 2020, the Court issued an Opinion and Order remanding this

case to the Fulton County Superior Court in Atlanta, Georgia. (ECF No. 7.)

Presently before the Court is Defendant Akash Dixit’s Motion to Amend Under

FRCP 59(e). (ECF No. 11.)

      Motions made pursuant to Federal Rule of Civil Procedure 59(e) are treated

the same as motions made pursuant to Local Rule 7.1 because “both are vehicles

for a litigant to ask a court to correct a mistake of law or fact.” Quatrine v.

Berghuis, 751 F. App’x 885, 888 (6th Cir. 2018), cert. denied, 140 S. Ct. 302

(2019). Local Rule 7.1 provides the following standard of review for motions for

reconsideration:

             Generally, and without restricting the court’s discretion,
             the court will not grant motions for rehearing or
                                           1
Case 2:20-cv-12070-LVP-RSW ECF No. 16 filed 09/08/20        PageID.509     Page 2 of 2




             reconsideration that merely present the same issues ruled
             upon by the court, either expressly or by reasonable
             implication. The movant must not only demonstrate a
             palpable defect by which the court and the parties and
             other persons entitled to be heard on the motion have been
             misled but also show that correcting the defect will result
             in a different disposition of the case.
E.D. Mich. LR 7.1(h)(3). Palpable defects are those which are “obvious, clear,

unmistakable, manifest or plain.” Mich. Dep’t of Treasury v. Michalec, 181 F.

Supp. 2d 731, 734 (E.D. Mich. 2002).

      After reviewing Defendant’s motion, the Court finds that it does not

demonstrate palpable defects in the August 3 Opinion and Order. Accordingly,

Defendant’s Motion to Amend Under FRCP 59(e) is DENIED.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


 Dated: September 8, 2020


 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, September 8, 2020, by electronic and/or
 U.S. First Class mail.


                                               s/ R. Loury
                                               Case Manager




                                          2
